ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Hansen, 2012 IL App (4th) 110603




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption                    SETH R. HANSEN, Defendant-Appellee.



District & No.             Fourth District
                           Docket No. 4-11-0603


Filed                      April 3, 2012


Held                       In a prosecution for driving under the influence, the trial court’s grant of
(Note: This syllabus       defendant’s motion to “quash arrest” based on the finding that the
constitutes no part of     arresting officer lacked probable cause to stop defendant was reversed
the opinion of the court   and the cause was remanded for further proceedings, since the factors set
but has been prepared      forth in Shafer were satisfied when a call was made to an emergency
by the Reporter of         police number that a truck was doing “donuts” in the middle of a road,
Decisions for the          the call was not anonymous, the driver’s conduct demonstrated a willful
convenience of the         and wanton disregard for the safety of persons and property, the
reader.)
                           information provided was sufficiently detailed and quantitative to assure
                           that the officer was stopping the right truck, the time interval between the
                           tip and the stop was short, the tip was based on contemporaneous
                           eyewitness observations, and a credible report of drunk driving should
                           preclude a requirement that the arresting officer observe a traffic violation
                           before making a stop; furthermore, defendant should have entitled his
                           motion a motion to suppress evidence, rather than to “quash arrest.”


Decision Under             Appeal from the Circuit Court of Jersey County, No. 11-DT-9; the Hon.
Review                     Eric S. Pistorius, Judge, presiding.
Judgment                    Reversed and remanded.


Counsel on                  Benjamin L. Goetten, State’s Attorney, of Jerseyville (Patrick Delfino,
Appeal                      Robert J. Biderman, and Luke McNeill, all of State’s Attorneys Appellate
                            Prosecutor’s Office, of counsel), for the People.

                            Laef N. Lorton, of Wittman & Lorton, P.C., of Jerseyville, for appellee.


Panel                       JUSTICE STEIGMANN delivered the judgment of the court, with
                            opinion.
                            Justices Appleton and Knecht concurred in the judgment and opinion.




                                              OPINION

¶1          On February 17, 2011, police arrested defendant, Seth R. Hansen, for driving under the
        influence (DUI) (625 ILCS 5/11-501(a)(2) (West 2010)). Prior to trial, defendant filed a
        petition to rescind his statutory summary suspension and a motion to “quash arrest.” The trial
        court granted defendant’s petition and motion, finding that the arresting officer lacked
        reasonable suspicion to stop defendant’s truck.
¶2          The State appeals, arguing that the trial court erred by granting defendant’s petition and
        motion. We reverse and remand.

¶3                                        I. BACKGROUND
¶4           In February 2011, defendant filed a petition to rescind the statutory summary suspension,
        arguing that Deputy Kevin Ayres did not have reasonable suspicion to effectuate the stop that
        later led to his being arrested for DUI because Ayres did not observe defendant committing
        a traffic violation. He further argued that the telephone call to dispatch was not sufficiently
        reliable to support an investigatory stop.
¶5           The following background was garnered from the March 2011 hearing on defendant’s
        petition to rescind, at which (1) Ayres and defendant testified, and (2) the trial court admitted
        into evidence the contents of the 9-1-1 dispatch recording.
¶6           On February 17, 2011, at approximately 5:39 p.m., 12-year-old Carson Smith placed a
        9-1-1 call from Fieldon, Illinois, reporting that a truck was doing “donuts” in the road–that
        is, the truck was being driven “quickly in repeated, tight circles” (see Chamblin v. State, 994
So. 2d 1165, 1166 (Fla. Dist. Ct. App. 2008) (per curiam) (defining the phrase “spinning a
        donut”)). Carson identified the vehicle as a single-cab, black, GMC truck, with “big rims,”

                                                  -2-
       a black dog in the back, and a sticker on the rear window reading “All Types Landscaping.”
       Carson also indicated that two men were in the front of the truck, adding that a “four-year-
       old” was in the backseat. After learning Carson was a minor, the 9-1-1 dispatcher directed
       Carson to put his mother on the telephone.
¶7         Pam Smith, Carson’s mother, told the dispatcher that a black truck was “hot rodding” up
       and down the street and doing “donuts.” She said she “heard the truck speeding up *** [and]
       came outside to see what was going on.” Pam confirmed that the phrase “All Types
       Landscaping” was written on the truck’s rear window. She further explained that (1) a black
       dog was in the back of the truck and (2) two men were in the cab. Pam doubted, however,
       a child was in the backseat. She told the dispatcher that she thought the vehicle was a black
       Ford pickup. The dispatcher asked Pam to clarify the make and model of the truck because
       Carson had identified it as a black GMC. Pam responded “the boys said a GMC, I wouldn’t
       know.” Finally, she reported that the men in the truck had been “running up and down
       through Fieldon,” were “screaming and hollering,” and that she “didn’t know if they had
       been drinking.”
¶8         Shortly thereafter, the dispatcher contacted Ayres and relayed the information that Carson
       and Pam had reported. After the first call to dispatch, but before defendant was stopped, the
       dispatcher received a second call from Carson with information that the truck had left
       Fieldon and was heading toward Jerseyville, Illinois, on Route 16. This information was also
       relayed to Ayres.
¶9         Ayres observed a black GMC truck traveling eastbound on Route 16, coming from the
       direction of Fieldon, with a black dog in the back, and the phrase “All Types Landscaping”
       written across the rear window. The truck did not have a backseat and defendant was the sole
       occupant. Ayres did not observe any other vehicles in the area that fit the description
       provided by dispatch. Ayres testified that he stopped defendant at approximately 5:45 p.m.
       (Defendant’s ticket also indicated that he was stopped at 5:45 p.m.) After Ayres effectuated
       the stop, he detected a strong smell of alcohol emanating from defendant’s breath and
       vehicle. Ayres subsequently arrested defendant for DUI.
¶ 10       On this evidence, the trial court granted defendant’s petition, finding that (1) the time
       delay between the first and second 9-1-1 calls and (2) the presence of one individual in the
       truck instead of two as relayed in the calls supported the conclusion that the four factors for
       determining the reliability of an informant’s tip as outlined in People v. Shafer, 372 Ill. App.
3d 1044, 868 N.E.2d 359 (2007), had not been met.
¶ 11       Defendant also filed a motion to “quash arrest.” Regarding that motion, the trial court
       concluded that based upon its finding that Ayres did not have reasonable suspicion to stop
       defendant, any evidence that resulted from the stop would be “considered fruit of the
       poisonous tree.” Because the court found that the State could not present any other evidence
       supporting its DUI claim, the court granted defendant’s motion.
¶ 12       This appeal followed.

¶ 13                                    II. ANALYSIS
¶ 14      The State appeals, arguing that the trial court erred by granting defendant’s petition and

                                                 -3-
       motion. Specifically, the State contends that (1) the quantity and detail of the information
       was such that Ayres could be certain that the vehicle stopped was the vehicle identified by
       Carson and Pam, (2) the time interval between the dispatch calls and the stop was sufficiently
       brief, (3) the tip was based on multiple contemporaneous eyewitness observations, and (4)
       the tip was sufficiently detailed to permit the reasonable inference that Carson and Pam
       actually witnessed what they described–namely, an ongoing motor vehicle offense. See
       Shafer, 372 Ill. App. 3d at 1050, 868 N.E.2d at 363; People v. Ewing, 377 Ill. App. 3d 585,
       593, 880 N.E.2d 587, 594 (2007). We agree.

¶ 15                                    A. Standard of Review
¶ 16        Generally, a reviewing court will not reverse a trial court’s decision on a petition to
       rescind a statutory summary suspension unless it is against the manifest weight of the
       evidence. Shafer, 372 Ill. App. 3d at 1053-54, 868 N.E.2d at 366. On appeal from a trial
       court’s ruling on a motion to quash and suppress, the reviewing court “will accord great
       deference to the trial court’s factual findings and will reverse those findings only if they are
       against the manifest weight of the evidence.” People v. Close, 238 Ill. 2d 497, 504, 939
N.E.2d 463, 467 (2010). However, the trial court’s ultimate decision to grant or deny the
       motion is subject to de novo review. Id. The same standard of review applies to appeals from
       a trial court’s ruling regarding a petition to rescind statutory summary suspension. Id.

¶ 17                             B. This Court’s Decision in Shafer
¶ 18       In Shafer, the police received a call with information that an intoxicated person was
       causing a disturbance at the drive-thru window of a Wendy’s restaurant. Shafer, 372 Ill. App.
3d at 1047, 868 N.E.2d at 361. The caller identified himself or herself as an employee of
       Wendy’s. Id. This information was dispatched to a police officer. Id. That officer had no
       other information about the possible drunk driver or the Wendy’s employee. Id. The officer
       quickly responded and arrived at the only Wendy’s location in the area. Id. Upon arrival, the
       officer activated his overhead lights and stopped the vehicle. Id. The officer observed a
       Wendy’s bag in the front seat of the car and encountered the strong smell of alcohol. Id. The
       officer subsequently arrested the defendant for DUI. Id.
¶ 19       The defendant filed a petition to rescind statutory summary suspension. Shafer, 372 Ill.
       App. 3d at 1046, 868 N.E.2d at 361. The trial court denied the defendant’s petition, finding
       the officer had reasonable suspicion to justify the stop. Shafer, 372 Ill. App. 3d at 1048-49,
868 N.E.2d at 362. The defendant appealed, arguing that the court erred by denying his
       petition because the officer “did not have a reasonable, articulable suspicion to justify a Terry
       stop.” Shafer, 372 Ill. App. 3d at 1046, 868 N.E.2d at 361. We affirmed. Id.
¶ 20       This court held that an officer may initiate a Terry stop when that officer is provided with
       information by a third party which is reliable and allows the officer to “ ‘reasonably infer that
       a person was involved in criminal activity.’ ” Shafer, 372 Ill. App. 3d at 1049, 868 N.E.2d
       at 362-63 (quoting People v. Jackson, 348 Ill. App. 3d 719, 729, 810 N.E.2d 542, 553
       (2004)). One factor that affects the reliability of a tip is whether that tip is anonymous or
       nonanonymous. Shafer, 372 Ill. App. 3d at 1050, 868 N.E.2d at 364. In Shafer, we concluded

                                                 -4-
       that because calls made to emergency numbers are nonanonymous, they are more reliable.
       Shafer, 372 Ill. App. 3d at 1054, 868 N.E.2d at 367.
¶ 21        In so concluding, we further explained that the informant’s tip in Shafer bore an initial
       degree of reliability based solely on the fact that it was nonanonymous. See Shafer, 372 Ill.
       App. 3d at 1054, 868 N.E.2d at 366-67 (informant’s tip was not anonymous because it was
       made to an emergency police number by a caller who identified himself or herself as an
       employee of Wendy’s). However, we also adopted a four-factor test applicable to anonymous
       tips that would further assist trial courts in determining when a tip has “sufficient indicia of
       reliability to establish the requisite quantum of suspicion” to justify a Terry stop. Shafer, 372
Ill. App. 3d at 1053-54, 868 N.E.2d at 366-67.
¶ 22        Those factors included (1) whether there was a “ ‘ “sufficient quantity of information” ’ ”
       to allow the officer to be certain that the vehicle stopped was the one identified by the tipster;
       (2) the time interval between the police locating the suspect vehicle and when the
       information was first relayed to the police; (3) whether the tip was “ ‘based upon
       contemporaneous eyewitness observations’ ”; and (4) whether the tip was “ ‘sufficiently
       detailed to permit the reasonable inference that the tipster has actually witnessed an ongoing
       motor vehicle offense.’ ” Shafer, 372 Ill. App. 3d at 1050, 868 N.E.2d at 363 (quoting State
       v. Sousa, 855 A.2d 1284, 1290 (N.H. 2004)).
¶ 23        After reviewing these factors, we concluded that the tip in Shafer, in addition to not being
       anonymous, was reliable. Shafer, 372 Ill. App. 3d at 1054, 868 N.E.2d at 367. First, the
       timing of the tip provided a sufficient basis for the officer to believe he had identified and
       stopped the correct vehicle. Id. Second, the time between the officer’s receiving the tip and
       stopping the defendant’s vehicle was short. Id. The tip was based on a contemporaneous
       eyewitness observation by a Wendy’s employee who had a hand-to-hand exchange with the
       defendant. Shafer, 372 Ill. App. 3d at 1054-55, 868 N.E.2d at 367. Finally, the tip was
       sufficiently detailed to permit a reasonable inference that the tipster had actually witnessed
       the defendant create a disturbance at the drive-thru window and that he was intoxicated.
       Shafer, 372 Ill. App. 3d at 1054, 868 N.E.2d at 367.
¶ 24        We further noted in Shafer that the record did not contain an explicit statement from the
       officer as to why he stopped the vehicle. Shafer, 372 Ill. App. 3d at 1055, 868 N.E.2d at 368.
       Relying on a United States Supreme Court decision, we indicated that whether the officer
       stopped the vehicle because of suspicion of drunk driving or because of the report of a
       disturbance was not relevant. Shafer, 372 Ill. App. 3d at 1056, 868 N.E.2d at 368; see
       Devenpeck v. Alford, 543 U.S. 146, 153 (2004) (concluding “that an arresting officer’s state
       of mind (except for the facts he knows) is irrelevant to the existence of probable cause” and
       “his subjective reason for making the arrest need not be the criminal offense as to which the
       known facts provide probable cause”). We explained that this probable cause analysis also
       applied to the question of reasonable suspicion to justify a Terry stop. Shafer, 372 Ill. App.
3d at 1056, 868 N.E.2d at 368.

¶ 25                         C. This Court’s Decision in Ewing
¶ 26       Shortly after we published our decision in Shafer, we were faced with a similar

                                                  -5-
       circumstance. In Ewing, a 9-1-1 dispatch center received information of a possible drunk
       driver. Ewing, 377 Ill. App. 3d at 588-89, 880 N.E.2d at 591. This information was
       dispatched to area officers. Ewing, 377 Ill. App. 3d at 588, 880 N.E.2d at 591. The caller
       provided the name of the defendant, the make, model, color, and license plate number of a
       truck, which direction the defendant was driving, that the defendant was intoxicated, and that
       there was another male in the vehicle with the defendant. Ewing, 377 Ill. App. 3d at 588-89,
       880 N.E.2d at 591. The caller identified herself as Melissa, an employee of Crestline
       Veterinary Clinic, and explained that the defendant had just left her place of employment.
       Ewing, 377 Ill. App. 3d at 588-89, 880 N.E.2d at 591.
¶ 27       The defendant filed a motion to suppress evidence and a petition to rescind statutory
       summary suspension. Ewing, 377 Ill. App. 3d at 586, 880 N.E.2d at 589. The trial court
       granted the defendant’s motion and petition and found that the information provided by the
       tipster was not specific enough to justify a Terry stop, even though it found the caller “ha[d]
       an indicia of reliability.” (Internal quotation marks omitted.) Ewing, 377 Ill. App. 3d at 589,
       880 N.E.2d at 591. The State appealed. Ewing, 377 Ill. App. 3d at 589, 880 N.E.2d at 592.
¶ 28       After applying the factors outlined in Shafer, we reversed the trial court’s decision,
       concluding that the tip was reliable and that the officers had reasonable suspicion to justify
       a stop. Ewing, 377 Ill. App. 3d at 595, 880 N.E.2d at 595-96. Specifically, we concluded that
       the caller was not anonymous, given that she called a police emergency number, gave her
       name, and provided her location. Ewing, 377 Ill. App. 3d at 595, 880 N.E.2d at 596.
       Moreover, the caller provided sufficient details–the truck’s color, make, model, plate
       number, where the truck was going, and the number of occupants–to conclude that the
       officers had a sufficient basis to believe they were stopping the identified vehicle. Id. The
       time interval between the call and the stop, approximately 11 minutes, was short. Id. The tip
       was based on a contemporaneous eyewitness observation by the caller and her “tip was
       sufficiently detailed to permit a reasonable inference that [she] actually witnessed what she
       described.” Ewing, 377 Ill. App. 3d at 596, 880 N.E.2d at 596.
¶ 29       We added the following:
           “Where a nonanonymous caller reports a reckless, erratic, or drunk driver, the police
           must be permitted to stop the reported vehicle without having to question the caller about
           the specific details that led him or her to call so long as the nonanonymous tip has a
           sufficient indicia of reliability.” Ewing, 377 Ill. App. 3d at 597, 880 N.E.2d at 597-98.
       We also reiterated our earlier conclusion in Shafer: an officer should not have to wait for the
       driver of such a vehicle to commit a traffic violation or observe the driver engaging in the
       reported behavior before stopping the identified vehicle. Ewing, 377 Ill. App. 3d at 597, 880
       N.E.2d at 598.

¶ 30                  D. The Second District’s Recent Holding in Smulik
¶ 31      Recently, the Second District upheld a trial court’s grant of a motion to quash arrest for
       DUI and motion to suppress evidence. People v. Smulik, 2012 IL App (2d) 110110, ¶ 1. In
       Smulik, the Oakbrook Terrace police received a dispatch concerning a possible DUI. Smulik,
       2012 IL App (2d) 110110, ¶ 3. The complainant, a woman, reported that she had seen the

                                                -6-
       defendant consume wine and vodka at a bar, she thought the defendant was drunk, and she
       was following the defendant’s vehicle. Id. She relayed information about the vehicle’s make
       and model, license plate number, and location to the police. Id. The police located the
       defendant’s vehicle parked at a gas station. Id. An officer approached the defendant’s
       vehicle, observed that he had bloodshot eyes, and detected the smell of alcohol. Id. The
       officer then spoke with the woman, who had followed the defendant to the gas station. Id.
       After speaking with the woman, the officer returned to the defendant’s vehicle and
       questioned whether he had been drinking. Id.
¶ 32       The defendant filed a motion to quash the arrest and a motion to suppress evidence.
       Smulik, 2012 IL App (2d) 110110, ¶ 1. The trial court granted the defendant’s motions, and
       the State appealed. Id. The appellate court affirmed. Id.
¶ 33       The appellate court concluded that the tip was anonymous because the information was
       not provided through an emergency police number and the informant did not relay her name.
       Smulik, 2012 IL App (2d) 110110, ¶ 8. Thus, the Second District concluded, the reliability
       of the informant’s tip depended upon the existence of corroborative details observed by the
       police. Id. The court concluded that such evidence was lacking. Id. The officer’s “personal
       observations corroborated only noninculpatory aspects of the tip–that a vehicle fitting a
       certain description would be found at a particular location.” Smulik, 2012 IL App (2d)
110110, ¶ 9.
¶ 34       Further, the Second District recognized that the corroboration standard has been relaxed
       in the case of drunk drivers because of the threat that such drivers pose to public safety.
       Smulik, 2012 IL App (2d) 110110, ¶ 11 (citing Shafer, 372 Ill. App. 3d at 1052-53, 868
N.E.2d at 367). However, the court found the relaxed standard did not apply in Smulik
       because the defendant’s vehicle was parked, and the urgency associated with the need to stop
       a drunk driver in motion was not present. Smulik, 2012 IL App (2d) 110110, ¶ 11.

¶ 35                               E. The Terry Stop in This Case
¶ 36       In this case, the trial court found that the four factors in Shafer had not been met and
       granted defendant’s petition to rescind the statutory summary suspension. Specifically, the
       court concluded “there is no suggestion of drunk driving or reckless driving, but rather
       someone spinning donuts *** [and] the less stringent standard does not apply.” We do not
       agree that someone “spinning donuts” is not subject to a reckless driving charge, and after
       applying the factors in Shafer, we find the tips in this case had sufficient indicia of reliability
       to support a finding of reasonable suspicion.

¶ 37                                      1. Reckless Driving
¶ 38       A person drives recklessly when he or she “drives any vehicle with a willful or wanton
       disregard for the safety of persons or property.” 625 ILCS 5/11-503(a)(1) (West 2010). We
       view defendant’s conduct in this case, doing “donuts,” sufficiently deliberate to endanger
       persons and property. We do not agree with the trial court that doing “donuts” in the middle
       of the road does not rise to the level of reasonable suspicion that the perpetrator is engaging
       in reckless behavior. Carson reported that defendant “floored it going down the front of our

                                                  -7-
       house, drifted, about hit my mom’s car.” He also said “they were speeding way too fast, fast
       over the speed limit.” Further, Pam reported that the boys had been walking in the road with
       the dogs when the truck came down the road. Thus, if true, defendant’s conduct
       demonstrated a willful and wanton disregard for the safety of persons and property.

¶ 39                                  2. The Shafer Analysis
¶ 40                             a. The Tip Was Not Anonymous
¶ 41       Initially, we conclude that the call was not anonymous, because it was made to an
       emergency police number and the callers identified themselves as Carson and Pam Smith.
       Information provided pursuant to an emergency call is more reliable than other calls. See
       Shafer, 372 Ill. App. 3d at 1050, 868 N.E.2d at 363-64. Compare People v. Linley, 388 Ill.
       App. 3d 747, 750, 903 N.E.2d 791, 796 (2009) (“[t]hat an informant has placed his or her
       anonymity at risk may be considered in assessing the reliability of the tip”), with Smulik,
       2012 IL App (2d) 110110, ¶ 8 (where there is no evidence that the tipster contacted the police
       through an emergency number or provided his or her name, the tip must be considered
       anonymous, “and its reliability hinges on the existence of corroborative details observed by
       the police”). The nonanonymous nature of the tip in this case strengthens its reliability. The
       lack of anonymity, combined with the four Shafer factors, supports the conclusion that
       reasonable suspicion existed.

¶ 42                            b. Quantity and Detail of Information
¶ 43       First, the quantity and detail of the information that Pam and Carson provided was such
       that Ayres could be reasonably certain that he was stopping the truck described by the
       dispatcher. Both Carson and Pam informed the 9-1-1 operator that a black truck, with a black
       dog in the back, displaying the writing “All Types Landscaping” on the rear window, was
       doing “donuts” in the road. Pam identified the truck as a possible “Ford pickup.” Carson,
       however, identified the truck as a black GMC, and the truck was in fact a black GMC.
       Further, a subsequent call indicated that defendant was driving toward Jerseyville on Route
       16. Defendant was in fact headed in that direction on Route 16 when Ayres stopped him. All
       of this information, considered together, was sufficiently detailed and quantitative to assure
       Ayres could be certain he was stopping the complained-of truck.
¶ 44       Defendant posits, however, that the discrepancy in the number of people in the truck
       when the dispatch call was made and when defendant was stopped sheds doubt on whether
       the first Shafer factor was met. Carson told the dispatcher there were two men and a “four-
       year-old” child in the truck. Whereas, Pam indicated there were two men in the truck but she
       doubted whether a child was in the truck. When defendant’s truck was stopped, he was the
       sole occupant.
¶ 45       Defendant claims that if two or three people were in the car when the report was made,
       the truck must have pulled over at some point and let people out. Therefore, defendant
       concludes that Ayres could not have known if the driver he stopped was the same person
       behind the wheel when the report was made. The trial court agreed with this argument and
       cited it as one of two reasons the Shafer factors were not met. In fact, during the hearing, the

                                                 -8-
       court noted that the “number of the people in the vehicle I would think is somewhat
       significant.” We disagree.
¶ 46        As we explained in Ewing, “[w]hen considering whether an informant’s tip supports an
       investigatory stop, courts look at the totality of the circumstances.” Ewing, 377 Ill. App. 3d
       at 591, 880 N.E.2d at 593. In light of the other quantitative and detailed information that
       Carson and Pam provided, the number of people in the truck was of little significance. It was
       possible for Ayres to accurately identify the truck without knowing the number of people in
       the vehicle. Additionally, it was the report of reckless driving that Ayres was investigating,
       not the person driving. The only way Ayres could have known if defendant was the driver
       was to initiate a stop and question the driver.

¶ 47                                       c. Time Interval
¶ 48        Second, the time interval between the tips and the stop was short. Ayres testified that he
       stopped defendant at 5:45 p.m., only six minutes after the first call had been placed at 5:39
       p.m. Defendant’s ticket also indicated that he was stopped at 5:45 p.m. The trial court,
       however, found that the stop took place at 5:52 p.m., 12 minutes after the initial call. The
       court relied on the recordings of the dispatch calls in drawing its conclusion. The record is
       inconclusive as to whether the stop took place 6 minutes or 12 minutes after the first call.
       Nevertheless, regardless of whether the stop took place 6 minutes or 12 minutes after the
       initial call, our conclusion is the same–the time interval was in line with our decisions in
       Shafer and Ewing.
¶ 49        Apparently, the trial court concluded that the delay between the first call (reporting the
       erratic driving) and the second call (informing dispatch defendant was leaving town) was one
       of two reasons why the Shafer factors were not met. However, the court does not explain
       why a six-minute time delay between calls would render the information less reliable. We
       can only surmise that the court’s concern was that the reckless driving had ceased or the
       second call indicating defendant was leaving town suggested an imminent danger to the
       public no longer existed. However, we draw the opposite conclusion based upon the facts of
       this case. The fact that Pam and Carson believed it necessary to make a second call to inform
       dispatch that defendant redirected his route leads us to conclude they continued to be
       concerned about defendant’s reckless driving.

¶ 50                      d. Contemporaneous Eyewitness Observation
¶ 51       Third, the tip was based on contemporaneous eyewitness observations. As previously
       explained, Pam and Carson reported observing a truck doing “donuts” in the road. Pam
       explained she “heard the truck speeding up *** [and] came outside to see what was going
       on.” The truck was “hot rodding through town.” Pam also indicated the men in the truck
       were “screaming and hollering” and “she didn’t know if they had been drinking.”

¶ 52                               e. Sufficiently Detailed Tip
¶ 53      Fourth, the tip was sufficiently detailed to permit the reasonable inference that Carson


                                                -9-
       and Pam actually witnessed an ongoing traffic violation–namely, that they had observed a
       black truck, with a black dog, with the writing “All Types Landscaping,” speeding down the
       road and doing “donuts.”

¶ 54                        3. Imminent Danger, Swift Intervention, and
                                  Observation of a Traffic Violation
¶ 55        Defendant also claims that no ongoing violation of reckless driving gave rise to imminent
       danger to the public that would require swift intervention. Thus, we should not utilize a less
       stringent standard of reasonable suspicion. Defendant cites Shafer for this proposition,
       asserting that an officer should follow a driver for a reasonable period of time if they are not
       “ ‘ “running the risk of death or injury with every passing moment.” ’ ” Shafer, 372 Ill. App.
3d at 1053, 868 N.E.2d at 366 (quoting State v. Rutzinski, 2001 WI 22, ¶ 35, 623 N.W.2d
516, quoting State v. Boyea, 765 A.2d 862, 867 (Vt. 2000)). Defendant misconstrues the
       quoted language. Placing it in the proper context, that quote dealt with the issue of a
       concealed weapon, not drunk or erratic driving.
¶ 56        In Shafer, we indicated that an officer should not have to observe a traffic violation
       before stopping a defendant after the officer has received a credible report of drunk or erratic
       driving. We did so after a survey and discussion of decisions that supported that conclusion.
       See Shafer, 372 Ill. App. 3d at 1052-53, 868 N.E.2d at 365-66. One of those cases was State
       v. Rutzinski, which, as indicated above, is where the quoted language originated. In Rutzinski,
       the Wisconsin Supreme Court held that a report of a drunk or erratic driver is on a different
       level of danger and requires prompt action, more so than a report of a concealed weapon.
       Rutzinski, 2001 WI 22, ¶ 34, 623 N.W.2d 516. In the latter instance, an officer could observe
       a violation before performing a stop “ ‘without running the risk of death or injury with every
       passing moment.’ ” Rutzinski, 2001 WI 22, ¶ 35, 623 N.W.2d 516 (quoting State v. Boyea,
       765 A.2d 862, 867 (2000)). However, the same cannot be said for drunk or erratic drivers.
       Therefore, requiring an officer to observe a traffic violation before making a stop in the case
       of a report of an erratic or drunk driver is risky and invites injuries, fatalities, and an
       increased number of traffic accidents.
¶ 57        Here, unlike a concealed weapon, the erratic driving reported in this case is precisely the
       type of crime law enforcement should circumvent by initiating traffic stops without first
       observing a traffic violation.

¶ 58                                 4. Smulik Distinguished
¶ 59       We also note that the facts and holding in Smulik are distinguishable from the case at
       hand. Unlike Smulik, the tip here was nonanonymous and therefore its reliability did not
       depend upon the existence of corroborative details observed by the police. In Smulik, the
       Second District concluded swift intervention was not warranted because the defendant’s car
       was parked, and therefore, a less stringent standard of reasonable suspicion could not be
       applied. Smulik, 2012 IL App (2d) 110110, ¶ 11. However, unlike the situation in Smulik,
       defendant’s car in this case was not parked. Rather, the tipsters reported that defendant was
       driving recklessly, and his vehicle was still in motion when Ayres effectuated the stop.

                                                -10-
¶ 60                          5. Defendant’s Motion To “Quash Arrest”
¶ 61       The trial court granted defendant’s motion to “quash arrest” because it found Ayres did
       not have reasonable suspicion to stop defendant and any evidence that was gained from the
       stop would be “considered fruit of the poisonous tree.” Because we have concluded that
       Ayres had reasonable suspicion to stop defendant, we reverse the trial court’s decision and
       remand for further proceedings on defendant’s DUI charge.
¶ 62       In closing, however, we note that defendant entitled his motion a motion to “quash
       arrest.” The proper title for such a motion is “motion to suppress evidence.” In his motion,
       defendant “moved to quash arrest” in light of the fact that the trial court had found that the
       “arresting officer lacked reasonable suspicion to conduct a traffic stop.” Defendant was not
       asserting, nor should the court have found, that his arrest was void. See Black’s Law
       Dictionary 1278 (8th ed. 2004) (to quash means “[t]o annul or make void”). Instead, what
       defendant was asserting and what the court ultimately found was that the arresting officer
       improperly stopped defendant’s vehicle because he did not have reasonable suspicion to do
       so. When an improper traffic stop occurs, the appropriate remedy is to suppress the evidence
       obtained as a result on the ground that use of such evidence is a violation of the defendant’s
       constitutional rights.
¶ 63       Suppressing the evidence obtained by the police as a result of an improper stop is the
       entirety of the relief to which a defendant is entitled. That is also the only relief provided for
       in section 114-12 of the Code of Criminal Procedure of 1963 (Code) (725 ILCS 5/114-12
       (West 2010)), which is entitled, “Motion to Suppress Evidence Illegally Seized.” Nothing
       in that section refers to or deals with purported “motions to quash arrest.” Because such
       motions (1) are unnecessary to achieve a defendant’s goal of suppressing evidence, (2) add
       nothing to an analysis of whether a motion to suppress based upon an allegedly illegal search
       or stopping (as here) should be granted, and (3) can only add confusion to such an analysis
       (after all, if a “motion to quash arrest” is granted, what relief does a defendant obtain beyond
       the suppression of the evidence in question due to the grant (as in this case) of defendant’s
       motion to suppress?), defendants should stop filing such motions and should instead file only
       motions to suppress evidence.

¶ 64                                   III. CONCLUSION
¶ 65       For the reasons stated, we reverse the trial court’s judgment and remand.

¶ 66       Reversed and remanded.




                                                 -11-